Exhibit CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Volcan Holdings, Inc., a Delaware corporation (the “Company”), on Form 10-K for the year ended June30, 2009, as filed with the Securities and Exchange Commission (the “Report”), Sholom Feldman, Treasurer and Secretary of the Company, does hereby certify, pursuant to § 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. § 1350), that to his knowledge: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. October 29, 2009 /s/ Sholom Feldman Sholom Feldman Treasurer and Secretary (Principal Financial Officer)
